Citation Nr: 0826082	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  07-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neuropathy of the right 
medial nerve.   




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to 
December 1963.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Waco, Texas, (hereinafter RO).  
 

FINDING OF FACT

There is no competent evidence linking a current disability 
involving the right medial nerve to service.  


CONCLUSION OF LAW

A right medial nerve disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
April 2006, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also told to 
provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was provided with 
information regarding ratings and effective dates by letter 
dated in March 2006.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  As such, the Board finds that the duty to notify 
has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and afforded the veteran 
a VA examination that includes an opinion as to whether the 
veteran has a disability involving the right medial nerve as 
a result of service.  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
this regard, an April 2006 Report of Contact documenting a 
phone conversation with the veteran shows that he reported no 
private or military medical treatment after service.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records show the veteran complained about 
pain in his right arm and hand and paralysis of the right 
thumb.  Exploratory surgery, as characterized in an October 
1960 Medical Board report, showed that neuropathy of the 
median nerve was "conclusively proven to be non-existent as 
the result of extensive consultation of the Neurosurgical, 
Neuropsychiatry, Neurology and Orthopedic Services, and 
although the patient may complain of future recurrence of his 
symptoms as before, this disease process must be considered 
as non-existent."  The remaining service medical records do 
not indentify any right arm neuropathy or other pathology.  

After service, the veteran was afforded a VA examination in 
February 2007 that was preceded by a review of the claims 
file, to include the service medical records.  The diagnoses 
following the examination included tenosynovitis of the right 
wrist, degenerative arthritis of each hand and "[s]tatus 
post exploration of the right elbow area with negative 
findings for any nerve condition of the arm."  The examiner 
concluded that it was "not as likely as not that the 
veteran's right hand condition is caused by or a result of 
military service."  The cited rationale for this decision 
was the 1960 Medical Board determination of no neurological 
problems and "the veteran's own history" of not having 
right hand or arm problems until approximately 15 years ago.  
It was thus the examiner's conclusion that "I do not see a 
relationship between the veteran's inservice complaints which 
were determined to be not neurological or related to the 
median nerve and the great lapse in time between his exit of 
the service and [the post service] symptoms of weakness and 
pain in the right hand."  There is otherwise not competent 
evidence linking a current right medial nerve injury to 
service.  

The Board has considered the veteran's assertions that he has 
a current right medial nerve injury that is related to the 
right arm and hand symptomatology demonstrated in service.  
However, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Also weighing against the veteran's claim is the 
fact that, per his report,  the symptoms in the right hand 
began approximately 15 years ago, which would place the 
initial occurrence of symptoms some 20 years after service 
separation.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); See also  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, 
and given the lack of any competent medical evidence linking 
a current disability associated with neuropathy of the right 
medial nerve to service, the claim must be denied.   Hickson, 
supra. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for neuropathy of the right medial nerve, the 
doctrine is not for application.  Gilbert, 1 Vet. App. at 49. 



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for neuropathy of the right 
medial nerve is denied.  



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


